DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 10, both the preamble and line 2 recite “a device”, making it unclear if a single element is being referred to or if two separate devices are intended. This presents an antecedent issue with the phrase “the device” in line 4. With regard to claim 14, the claim defines two optical elements, an emitter (line 6) and a detector (line 7) making it somewhat unclear why synchronization of emissions and detection of light would be required (lines 12 – 13) to avoid crosstalk when additional/interfering elements are not positively claimed. One would generally understand crosstalk to require the presence of a second emitting element, at a minimum. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raridan et al. (USPGPub 2007/0032712) in view of Wong et al. (USPN 10,314,499). Raridan (Figures 2, 3, and 5A,B and the descriptions thereof) teach a bi-stable optical sensor that can provide both a transmission and reflectance configuration from the same sensor piece (paragraphs [0034] – [0038]) for determining oxygen saturation measurements. Raridan et al. generally shows that there is one emitter/detector pair. Raridan et al. recognize that the sensor will be connected with a monitor/processor (Figure 1; paragraphs [0031] – [0033]) for controlling the measurements and processing the data and indicate that wireless communication may be used but do not provide details of the operation of the processor.  Wong et al. teach an alternate optical measurement arrangement in which plural emitter/detector pairs are provided such that redundant measurements may be performed. Wong et al. explain that redundant measurements permit either collection of back up information or use of plural observations in computing the physiological parameter (Summary of the Invention). The arrangement can include both plural emitters and detectors (Figures 8 – 13 and the descriptions thereof), with each emitter being operated in consecutive order. The separately measured values may be analyzed to determine a plurality of physiological parameter values therefrom. Further, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Besko teaches an additional optical measurement sensor that may .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791